933 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Karim Aziz ABDULLAH, Willie James Robinson, Jr., Plaintiffs-Appellants,Larry Ayers, Plaintiff,v.Jeff REYNOLDS, Commissioner, Tennessee Department ofCorrections, et al., Defendants-Appellees.
No. 90-5893.
United States Court of Appeals, Sixth Circuit.
May 17, 1991.

Before ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Karim Aziz Abdullah and Willie James Robinson, Jr., pro se Tennessee prisoners, appeal the district court's order dismissing their civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary, declaratory and injunctive relief, the plaintiffs sued several Tennessee correctional personnel in their individual and official capacities.  The plaintiffs alleged that the defendants have promulgated a racist atmosphere at the Southeastern Tennessee State Regional Correctional Facility.  The district court dismissed the case as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  The plaintiffs have filed a timely appeal.  Abdullah has also filed a motion seeking injunctive relief.


3
Upon review, we conclude that the plaintiffs' suit is frivolous under 28 U.S.C. Sec. 1915(d), because it lacks an arguable basis in law or fact.    Neitzke v. Williams, 490 U.S. 319, 325 (1989).


4
Accordingly, we deny plaintiff's motion for an injunction and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.